Citation Nr: 9925526	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right (major) shoulder injury, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 11, 1970 to 
April 27, 1970 and inactive duty training on October 2 and 3, 
1982.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1991, by the Newark, New Jersey Regional Office (RO), which 
denied a claim for an increase in the 10 0ercent rating for 
the  right shoulder injury.  A notice of disagreement with 
the above decisions was received in November 1991.  A 
statement of the case was issued in December 1991.  The 
veteran's substantive appeal was received in January 1992.  
In subsequent rating actions the evaluation was increased to 
30 percent from June 18, 1990.  

On May 12, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, in 
Washington, D.C.  A transcript of that hearing is of record.  
At the hearing, the veteran raised the issue of entitlement 
to service connection for diabetes secondary to medications 
taken for his service-connected right shoulder disorder.  See 
Transcript, pp. 9-10.  This matter has not been adjudicated 
by the RO; it is referred to the RO for appropriate action.  


REMAND

The veteran essentially contends that his right shoulder 
disorder has increased in severity; he maintains that his 
right shoulder is more disabling than reflected by the rating 
currently assigned.  At the time of his personal hearing 
before the undersigned, the veteran indicated that he had 
pain in the right shoulder 24 hours a day; he described the 
pain as a "pinch," which radiates from his back to the 
right shoulder and to the elbow.  The veteran indicated that 
he was unable to sleep on his right side for fear that the 
right arm will become numb.  The veteran reported that his 
service-connected disorder had limited his earning capacity 
as well as his ability to participate in most physical 
activities.  The veteran indicated that he was receiving 
regular treatment at the VA Medical Center,  Bronx, New York; 
he stated that he also had regular doctor visits, up to 8 
times per year and that he had been there two weeks before.  
The veteran also indicated that he received treatment from 
his private physician, Dr. Shukla, located at 22nd Street, 
Union City, New Jersey.  

Upon reviewing the record, the Board notes that the veteran's 
service-connected right shoulder disability, rated as 
postoperative residuals of a right shoulder injury, is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010- 5202 (1998).  The Board 
believes that consideration should also be given to 
Diagnostic Code 5201. 

The RO's attention is directed to the decision of the U.S. 
Court of Appeals of Veterans Claims (Court) in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 .  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups. 

The veteran was afforded a VA medical examination of his 
right shoulder in September 1997.  However, this examination 
was not entirely responsive to the Court's requirements as 
enunciated in DeLuca.  Although the veteran's complaints of 
pain and crepitus on movement of right shoulder were noted on 
the evaluation, the examination report did not contain 
information which was fully responsive to the requirements of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Moreover, 
subsequent to this examination, the veteran has reported 
constant and disabling pain in the right shoulder area, but 
there are no clinical records subsequent to the September 
1997 examination that could provide a basis for the 
evaluation of the veteran's right shoulder disorder in 
accordance with DeLuca.  Therefore, a further VA orthopedic 
examination is necessary to determine the current degree of 
disability of the veteran's right shoulder disorder.  

The veteran's representative at the May 1999 hearing asserted 
that VAOPGCPREC 23-97 should also be used regarding the 
shoulder and a separate rating should be given for the 
arthritis of the shoulder and under Diagnostic Code 5202. 
He also asserted that the veteran was entitled to a separate 
rating for the scar that resulted from his right shoulder 
surgery.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that it was possible for a veteran to have 
separate and distinct manifestations from the same injury 
permitting two different disability ratings.  Therefore, it 
would be possible for the veteran to have a separate 
evaluation for the scar on his right shoulder which could be 
combined with the evaluation assigned for the residuals of 
the right shoulder injury.  However, the  foregoing questions 
must be addressed by the RO prior to the Board entering its 
final decision on the matter.  Bernard v. Brown, 4 Vet. App. 
384, 390 (1993).  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998), the Board finds that further development 
is in order prior to appellate disposition of this case.  
Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  All VA treatment records of the 
veteran, not currently in the claims 
file, should be obtained and associated 
with the claims file.

2.  The RO should request the veteran's 
records from Dr. Shukla, at 22nd Street, 
Union City, New Jersey.  

3.  The RO should furnish the veteran 
with the criteria of 38 C.F.R. 
§ 3.655(1998).

4.  The veteran should then be scheduled 
for a orthopedic examination to evaluate 
the current severity of his right 
shoulder disorder, including any 
additional restrictions due to pain.  The 
claims folder should be made available to 
the examiner for review purposes prior to 
the examination and the entry of the 
opinions requested, and the examiner 
should specifically state whether he/she 
had the opportunity to review the claims 
folder.  The examiner should be provided 
with the criteria of Diagnostic Code 5202 
and 5201.  The examiner should first 
report the findings in relationship to 
Diagnostic Code 5202 and then separately 
in relationship to Diagnostic Code 5201.  
The medical examiner should be asked to 
determine whether the joint in question 
exhibited weakened movement, excess 
fatigability or incoordination and that 
the determinations, if feasible, should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination., excess 
fatigability and incoordination.  The 
examiner should also indicate loss of 
range of motion caused by pain on use, 
including during flare-ups.  The examiner 
should be requested to examine any 
scarring as a result of surgery to the 
right shoulder and any impairment related 
thereto, including pain and tenderness.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim under 
all applicable laws and regulations, 
including 38 C.F.R. §§ 4.14, 4.40, and 
4.45.  In doing so, the RO should also 
consider separate evaluations for all 
residual scarring under the holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) 
and answer the veteran's representative's 
contention regarding the applicability of 
VAOPGCPREC 23-97.  

6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



